DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention II, claims 10-17, in the reply filed on 08/16/2022 is acknowledged.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/16/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-11 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kothandaraman (US 2020/0158582).
Regarding claim 10, Kothandaraman discloses, in FIG. 5 and in related text, a semiconductor device, comprising: 
a magnetic tunneling junction (MTJ) (28) on a substrate (10); 
a top electrode (30) on the MTJ; 
a first inter-metal dielectric (IMD) layer (34) around the top electrode and the MTJ; and 
a landing pad (38) on the top electrode and the first IMD layer (see Kothandaraman, [0015], [0024], [0038]).
Regarding claim 11, Kothandaraman discloses a first (left) spacer (32S) adjacent to one side of the top electrode (30); and a second (right) spacer (32S) adjacent to another side of the top electrode, wherein the landing pad (38) is on the top electrode (30), the second spacer (right 32S), and the first IMD layer (34) (see Kothandaraman, FIG. 5, [0040]).
Regarding claim 16, Kothandaraman discloses wherein the landing pad (38) and the top electrode (30) comprise a same material (W) (see Kothandaraman, [0018], [0022], [0034], [0043]).
Regarding claim 17, Kothandaraman discloses wherein the landing pad (38, W) and the top electrode (30, Ta) comprise different materials (see Kothandaraman, [0018], [0022], [0034], [0043]).

Claims 10-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ku (US 2020/0035908).
Regarding claim 10, Ku discloses, in FIG. 26 and in related text, a semiconductor device, comprising: 
a magnetic tunneling junction (MTJ) (114, see FIG. 11) on a substrate (102); 
a top electrode (116, see FIG. 11) on the MTJ (see Ku, [0022], [0064]); 
a first inter-metal dielectric (IMD) layer (502, see FIG. 14) around the top electrode and the MTJ (see Ku, [0068]); and 
a landing pad (118, 109a) on the top electrode and the first IMD layer (see Ku, [0018]).
Regarding claim 11, Ku discloses a first (right) spacer (214, see FIG. 11) adjacent to one side of the top electrode (116); and a second (left) spacer adjacent to another side of the top electrode, wherein the landing pad (118, 109u) is on the top electrode, the second spacer, and the first IMD layer (502, see FIG. 14) (see Ku, FIG. 26, [0065]).
Regarding claim 12, Ku discloses wherein the substrate (102) comprises a MRAM region (202) and a logic region (204), the semiconductor device further comprising: the landing pad (118, 109u) on the MRAM region; a first metal interconnection (2402 in via hole 2002 and trench 2202a in FIG. 24) on the logic region; and a second IMD layer (506) around the first IMD layer (502), the landing pad, and the first metal interconnection (see Ku, FIG. 26, [0022], [0085]).
Regarding claim 14, Ku discloses wherein top surfaces of the landing pad (118, 109u) and the first metal interconnection (2402 in via hole 2002 and trench 2202a in FIG. 24) are coplanar (see Ku, FIG. 25, [0086]).
Regarding claim 15, Ku discloses wherein a sidewall (lower left sidewall) of the landing pad (118, 109u) is aligned with a sidewall of the top electrode (116) (see Ku, FIG .26).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ku, in view of Peng (US 2021/0376228).
Regarding claim 13, Ku discloses the device of claim 12.
Ku discloses a layer (between interlayer dielectric layer 506 and interlayer dielectric layer 2604) on the landing pad (118, 109u) and the second IMD layer (506); a third IMD layer (2604) on the layer; a second metal interconnection (2602) on the MRAM region to connect to the landing pad; and a third metal interconnection (2602) on the logic region to connect to the first metal interconnection (see Ku, FIG. 26, [0087]).
Ku does not explicitly disclose a stop layer.
Peng teaches a stop layer (172) (between interlayer dielectric layer 162 and interlayer dielectric layer 174) (see Peng, FIG. 22, [0058]).
Ku and Peng are analogous art because they both are directed to magnetic memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ku with the features of Peng because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ku to include a stop layer, as taught by Peng, in order to provide an etch stop layer (see Peng, [0058]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811